                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                  No. 5:18-CV-143-D


MARION F. EGLER,                            )
                                            )
                              Plaintiff,    )
                                            )
                     v.                     )                      ORDER
                                  )
U.S. BANK NATIONAL ASSOCIATION, )
and OCWEN LOAN SERVICING, LLC,    )
                                  )
                      Defendants. )


       On April 24, 2018, Trustee Services of Carolina LLC ("defendant" or "Trustee Services of

Carolina LLC") moved to dismiss plaintiff's complaint [D.E. 15]. See Fed. R. Civ. P. 12(b)(6). On

October 17, 2018, the .court dismissed Trustee Services of Carolina LLC as a defendant [D.E. 32].

The court DISMISSES as moot defendant's motion to dismiss [D.E. 15] and DENIES as meritless

defendant's request for attorney's fees. The court also DENIES as meritless plaintiff's motion to

strike [D.E. 21]. See [D.E. 23].

       SO ORDERED. This 13 day of October 2018.
